



CONFORMIS, INC.
NONSTATUTORY STOCK OPTION AGREEMENT
Inducement Grant
Conformis, Inc. (the “Company”) hereby grants the following stock option. The
terms and conditions attached hereto are also a part hereof.
Notice of Grant
Name of optionee (the “Participant”):
 
Grant Date:
 
Number of shares of the Company’s Common Stock subject to this option
(“Shares”):
 
Option exercise price per Share:
$
Vesting Start Date:
 
Final Exercise Date:
 



Vesting Schedule:
Vesting Date:
Number of Options that Vest:
First Anniversary of Vesting Start Date:
[__]% of the Shares
Each monthly anniversary of the First Anniversary of the Vesting Start Date:
[__] of the Shares
Except as provided herein, all vesting is dependent on the Participant remaining
an Eligible Participant, as provided herein.



This option satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.
 
Conformis, Inc.
 
 
______________________________________
[Participant Name]




By:___________________________________
Name of Officer:
Title:
______________________________________
Street Address
 
______________________________________
City/State/Zip Code







 
ActiveUS 177212695v.1

--------------------------------------------------------------------------------




Conformis, Inc.
Nonstatutory Stock Option Agreement
Incorporated Terms and Conditions
1.Grant of Option.
This agreement evidences the grant by the Company, on the grant date (the “Grant
Date”) set forth in the Notice of Grant that forms part of this agreement (the
“Notice of Grant”) to the Participant of an option to purchase, in whole or in
part, on the terms provided herein, the number of Shares set forth in the Notice
of Grant of common stock, $0.00001 par value per share, of the Company (“Common
Stock”) at the exercise price per Share set forth in the Notice of Grant. Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern time, on the
Final Exercise Date set forth in the Notice of Grant (the “Final Exercise
Date”).
The option evidenced by this agreement was granted to the Participant pursuant
to the inducement grant exception under Nasdaq Stock Market Rule 5635(c)(4), and
not pursuant to the Company’s 2015 Stock Incentive Plan (the “Plan”) or any
other equity incentive plan of the Company, as an inducement that is material to
the Participant entering into employment with the Company.
It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2.    Vesting Schedule.
This option will become exercisable (“vest”) in accordance with the vesting
schedule set forth on the Notice of Grant. Notwithstanding anything to the
contrary in this agreement, this option shall be subject to the accelerated
vesting provisions set forth in Section __ of that certain employment agreement
by and between the Company and the Participant dated as of _______ __, 20__ (the
“Employment Agreement”)
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof.
3.    Exercise of Option.
(a)    Form of Exercise. Each election to exercise this option shall be in
writing, in the form of the Stock Option Exercise Notice attached as Annex A,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, or in such other


- 2 -




ActiveUS 177212695v.1

--------------------------------------------------------------------------------




form (which may be electronic) as is approved by the Company, together with
payment in full as follows: 
(1)    in cash or by check, payable to the order of the Company;
(2)    except as may otherwise be approved by the Board of Directors of the
Company (the “Board”), in its sole discretion, by (i) delivery of an irrevocable
and unconditional undertaking by a creditworthy broker to deliver promptly to
the Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding;
(3)    to the extent approved by the Board, in its sole discretion, by delivery
(either by actual delivery or attestation) of shares of Common Stock owned by
the Participant valued at their fair market value per share of Common Stock as
determined by (or in a manner approved by) the Board (“Fair Market Value”),
provided (i) such method of payment is then permitted under applicable law, (ii)
such Common Stock, if acquired directly from the Company, was owned by the
Participant for such minimum period of time, if any, as may be established by
the Board in its discretion and (iii) such Common Stock is not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements;
(4)    to the extent approved by the Board in its sole discretion, by delivery
of a notice of “net exercise” to the Company, as a result of which the
Participant would receive (i) the number of shares underlying the portion of
this option being exercised, less (ii) such number of shares as is equal to (A)
the aggregate exercise price for the portion of this option being exercised
divided by (B) the Fair Market Value on the date of exercise;
(5)     to the extent permitted by applicable law and approved by the Board, in
its sole discretion, by payment of such other lawful consideration as the Board
may determine; or
(6)    by any combination of the above permitted forms of payment.
The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional
share.
(b)    Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he exercises this option, is, and has been at all times
since the Grant Date, an employee, director or officer of, or consultant or
advisor to, the Company or any other entity the employees, officers, directors,
consultants, or advisors of which are eligible to receive option grants under
the Plan (an “Eligible Participant”).
(c)    Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event


- 3 -




ActiveUS 177212695v.1

--------------------------------------------------------------------------------




after the Final Exercise Date), provided that this option shall be exercisable
only to the extent that the Participant was entitled to exercise this option on
the date of such cessation. Notwithstanding the foregoing, if the Participant,
prior to the Final Exercise Date, violates the non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon such
violation.
(d)    Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he is an Eligible Participant and the Company has
not terminated such relationship for “cause” as specified in paragraph (e)
below, this option shall be exercisable, within the period of one year following
the date of death or disability of the Participant, by the Participant (or in
the case of death by an authorized transferee), provided that this option shall
be exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.
(e)    Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. “Cause” shall have the meaning set forth in
any employment or other agreement between the Participant and the Company or, in
the absence of such an agreement, shall mean, in the good faith determination of
the Company, the Participant has: (i) committed gross negligence or willful
malfeasance in the performance of the Participant’s work or duties; (ii)
committed a breach of fiduciary duty or a breach of any non-competition,
non-solicitation or confidentiality obligations to the Company; (iii) failed to
follow the proper directions of the Participant’s direct or indirect supervisor
after written notice of such failure; (iv) been convicted of, or pleaded
“guilty” or “no contest” to, any misdemeanor relating to the affairs of the
Company or any felony; (v) disregarded the material rules or material policies
of the Company which has not been cured within 15 days after notice thereof from
the Company; or (vi) engaged in intentional acts that have generated material
adverse publicity toward or about the Company.
4.    Withholding.
No Shares will be issued pursuant to the exercise of this option nor will the
Company otherwise recognize ownership of Common Stock under this option unless
and until the Participant pays to the Company, or makes provision satisfactory
to the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.  The Company may
decide to satisfy the withholding obligations through additional withholding on
salary or wages.  If the Company elects not to or cannot withhold from other
compensation, the Participant must pay the Company the full amount, if any,
required for withholding or have a broker tender to the Company cash equal to
the withholding obligations. Payment of withholding obligations is due before
the Company will issue any shares on exercise of this option or at the same time
as payment of the exercise price, unless the Company


- 4 -




ActiveUS 177212695v.1

--------------------------------------------------------------------------------




determines otherwise. If approved by the Board in its sole discretion, the
Participant may satisfy such tax obligations in whole or in part by delivery
(either by actual delivery or attestation) of shares of Common Stock, including
shares of Common Stock underlying this option, valued at their Fair Market
Value; provided, however, except as otherwise provided by the Board, that the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). Shares used to satisfy tax withholding requirements cannot be subject
to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.
5.    Transfer Restrictions; Clawback.
a.This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant; provided,
however, that the Board may permit for the gratuitous transfer of this option by
the Participant to or for the benefit of any immediate family member, family
trust or other entity established for the benefit of the Participant and/or an
immediate family member thereof if the Company would be eligible to use a Form
S-8 under the Securities Act for the registration of the sale of the Common
Stock subject to this option to such proposed transferee; provided further, that
the Company shall not be required to recognize any such permitted transfer until
such time as such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument in form and substance satisfactory
to the Company confirming that such transferee shall be bound by all of the
terms and conditions of this option. For the avoidance of doubt, nothing
contained in this Section 5 shall be deemed to restrict a transfer to the
Company.
b.In accepting this option, the Participant agrees to be bound by any clawback
policy that the Company has in place or may adopt in future.
6.    Adjustments for Changes in Common Stock and Certain Other Events.
(a)    Changes in Capitalization.  In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, the number and class of securities and exercise price
per share of this option shall be equitably adjusted by the Company in the
manner determined by the Board.  Without limiting the generality of the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the exercise price of and the number of shares subject
to this option are adjusted as of the date of the distribution of the dividend
(rather than as of the record date for such dividend), then the Participant, if
he exercises this option between the record date and the distribution date for
such stock dividend, shall be entitled to receive, on the distribution date, the
stock dividend with respect to the shares of Common Stock acquired upon exercise
of this option, notwithstanding the fact that such shares were not outstanding
as of the close of business on the record date for such stock dividend.


- 5 -




ActiveUS 177212695v.1

--------------------------------------------------------------------------------




(b)    Reorganization Events. 
(1)    A “Reorganization Event” shall mean:  (a) any merger or consolidation of
the Company with or into another entity as a result of which all of the Common
Stock of the Company is converted into or exchanged for the right to receive
cash, securities or other property or is cancelled, (b) any transfer or
disposition of all of the Common Stock of the Company for cash, securities or
other property pursuant to a share exchange or other transaction or (c) any
liquidation or dissolution of the Company. 
(2)    In connection with a Reorganization Event, the Board may take any one or
more of the following actions with respect to this option (or any portion
thereof) on such terms as the Board determines: (i) provide that this option
shall be assumed, or substantially equivalent option shall be substituted, by
the acquiring or succeeding corporation (or an affiliate thereof), (ii) upon
written notice to the Participant, provide that the unvested and/or unexercised
portion of this option will terminate immediately prior to the consummation of
such Reorganization Event unless exercised by the Participant (to the extent
then exercisable) within a specified period following the date of such notice,
(iii) provide that this option shall become exercisable, realizable, or
deliverable, or restrictions applicable to this option shall lapse, in whole or
in part prior to or upon such Reorganization Event, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to the Participant with respect to this option equal to (A) the number
of shares of Common Stock subject to the vested portion of this option (after
giving effect to any acceleration of vesting that occurs upon or immediately
prior to such Reorganization Event) multiplied by (B) the excess, if any, of
(I) the Acquisition Price over (II) the exercise price of this option and any
applicable tax withholdings, in exchange for the termination of this option,
(v) provide that, in connection with a liquidation or dissolution of the
Company, this option shall convert into the right to receive liquidation
proceeds (net of the exercise price thereof and any applicable tax withholdings)
and (vi) any combination of the foregoing.
(3)    For purposes of clause 6(b)(2)(i) above, this option shall be considered
assumed if, following consummation of the Reorganization Event, this option
confers the right to purchase, for each share of Common Stock subject to this
option immediately prior to the consummation of the Reorganization Event, the
consideration (whether cash, securities or other property) received as a result
of the Reorganization Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Reorganization Event
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of this option to consist solely
of such number of shares of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) that the Board determined to be equivalent
in value (as of the date of such determination or another date specified by the
Board)


- 6 -




ActiveUS 177212695v.1

--------------------------------------------------------------------------------




to the per share consideration received by holders of outstanding shares of
Common Stock as a result of the Reorganization Event.
7.    Miscellaneous.
(a)    No Right To Employment or Other Status.  The grant of this option shall
not be construed as giving the Participant the right to continued employment or
any other relationship with the Company.  The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with the
Participant free from any liability or claim hereunder, except as otherwise
expressly provided herein or provided for in the Employment Agreement.
(b)    No Rights As Stockholder.  Subject to the provisions of this option,
the Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock to be distributed with respect to this option until
becoming the record holder of such shares.
(c)    Amendment.  The Board may amend, modify or terminate this agreement,
including but not limited to, substituting another option of the same or a
different type and changing the date of exercise or realization. 
Notwithstanding the foregoing, the Participant’s consent to such action shall be
required unless (i) the Board determines that the action, taking into account
any related action, does not materially and adversely affect the Participant, or
(ii) the change is permitted under Section 6 hereof or by the Employment
Agreement.
(d)    Acceleration.  The Board may at any time provide that this option shall
become immediately exercisable in whole or in part, free of some or all
restrictions or conditions, or otherwise realizable in whole or in part, as the
case may be.
(e)    Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to this agreement until (i) all
conditions of this agreement have been met to the satisfaction of the Company,
(ii) in the opinion of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and regulations and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.
(f)     Administration by Board.  The Board will administer this agreement and
may construe and interpret the terms hereof.  The Board may correct any defect,
supply any omission or reconcile any inconsistency in this option in the manner
and to the extent it shall deem expedient to carry this agreement into effect
and it shall be the sole and final judge of such expediency.  All decisions by
the Board shall be made in the Board’s sole discretion and shall be final and
binding on the Participant. No individual acting as a director, officer,
employee or agent of the Company will be liable to the Participant or any other
person for any claim, loss, liability, or expense incurred in connection with
this option, nor will such individual be personally liable with respect to this
option because of any contract or other instrument he or she executes in his or
her capacity as a director, officer, employee or agent of the Company. The


- 7 -




ActiveUS 177212695v.1

--------------------------------------------------------------------------------




Company will indemnify and hold harmless each director, officer, employee or
agent of the Company to whom any duty or power relating to the administration or
interpretation of this option has been or will be delegated, against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the Board’s approval) arising out of any act or
omission to act concerning the option unless arising out of such person’s own
fraud or bad faith.
(g)     Appointment of Committees.  To the extent permitted by applicable law,
the Board may delegate any or all of its powers hereunder to one or more
committees or subcommittees of the Board (a “Committee”).  All references herein
to the “Board” shall mean the Board or a Committee to the extent that the
Board’s powers or authority hereunder have been delegated to such Committee.
(h)    Entire Agreement.  This Agreement, together with the Employment
Agreement, constitutes the entire agreement between the parties, and supersedes
all prior agreements and understandings, relating to the subject matter hereof.
 
(i)    Governing Law.  This agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, excluding choice-of-law
principles of the law of such state that would require the application of the
laws of a jurisdiction other than the State of Delaware.


- 8 -




ActiveUS 177212695v.1

--------------------------------------------------------------------------------




ANNEX A
Conformis, Inc.
Stock Option Exercise Notice
Conformis, Inc.
600 Technology Park Drive
Billerica, MA 01821


Dear Sir or Madam:
I,          (the “Participant”), hereby irrevocably exercise the right to
purchase          shares of the Common Stock, $0.00001 par value per share (the
“Shares”), of Conformis, Inc. (the “Company”) at $___ per share pursuant to a
stock option agreement with the Company dated              (the “Option
Agreement”). Enclosed herewith is a payment of $        , the aggregate purchase
price for the Shares. The certificate for the Shares should be registered in my
name as it appears below or, if so indicated below, jointly in my name and the
name of the person designated below, with right of survivorship.


Dated:                     

Signature
Print Name:
Address:
                    
                    
Name and address of persons in whose name the Shares are to be jointly
registered (if applicable):
                    




- 9 -




ActiveUS 177212695v.1